       Case 3:19-cv-00224-SDD-EWD              Document 109        10/20/20 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF LOUISIANA
_________________________________________
                                          )
UNITED STATES OF AMERICA                  )
                                          )
                                          )
            Plaintiff,                    )   Civil Action No. 19-224-SDD-EWD
                                          )
      v.                                  )
                                          )
BELDEN INVESTMENTS, L.L.C., ET AL.,       )
                                          )
                                          )
            Defendants.                   )
_________________________________________ )


STIPULATION OF PARTIAL SETTLEMENT AND ORDER OF PARTIAL DISMISSAL
                              AS TO
               DEFENDANT BELDEN INVESTMENTS, L.L.C

       WHEREAS, on April 16, 2019, the United States, on behalf of the U.S. Coast Guard,

filed the Complaint in this action under the Oil Pollution Act of 1990 (“OPA”), 33 U.S.C.

§§ 2701-2762, seeking the recovery of costs incurred or paid by the Oil Spill Liability Trust

Fund (the “Fund”) relating to a March 2015 oil spill (the “Incident”) at an oil and gas exploration

and production facility in the Bayou Sorrel in the Atchafalaya Basin, Iberville Parish, Louisiana,

approximately 20 miles southwest of Baton Rouge;

       WHEREAS, the Complaint alleges that Defendant Belden Investments, L.L.C.

(“Belden”), is a responsible party under OPA and is liable to the United States for the costs paid

or incurred by the Fund in response to the Incident (including prejudgment interest,

administrative and adjudicative costs and attorney’s fees);

       WHEREAS, Belden denies all claims made against it in the Complaint including, but not

limited to, that Belden is a responsible party under OPA and is liable to the United States for the

                                               -1-
        Case 3:19-cv-00224-SDD-EWD                 Document 109       10/20/20 Page 2 of 9




costs paid or incurred by the Fund in response to the Incident (including prejudgment interest,

administrative and adjudicative costs and attorney’s fees);

        WHEREAS, the United States has reviewed financial information submitted by Belden to

determine whether Belden is financially able to pay the costs incurred by the Fund. Based upon

this financial information, the United States has determined that Belden has limited ability to pay

for costs incurred by the Fund;

        WHEREAS, by entering into this Stipulation and Order, Belden does not admit any fault

to the United States arising out of the transactions or occurrences alleged in the Complaint;

        WHEREAS, the United States and Belden recognize that this Stipulation and Order has

been negotiated by the Parties in good faith and will avoid litigation between them, and that this

Stipulation is fair, reasonable, and in the public interest.

        NOW THEREFORE, without adjudication of any issue of fact or law, and upon the

consent and agreement to the parties to this Stipulation and Order, it is hereby agreed and

stipulated that:

        1.         The Court has jurisdiction over the subject matter of this action pursuant to

Section 1017(b) of OPA, 33 U.S.C. § 2717(b), and 28 U.S.C. §§ 1331 and 1345. Venue is proper

in this District pursuant to Section 1017(b) of OPA, 33 U.S.C. § 2717(b), and 28 U.S.C. §

1391(b).

        2.         For purposes of this Stipulation and Order, or any action to enforce it, Belden

consents to the Court’s jurisdiction over this Stipulation and Order, and any such action, and

over Belden. Belden consents to venue in this judicial district. Belden agrees that the Complaint

states claims upon which relief may be granted pursuant to Sections 1002(b) and 1015(c) of

OPA, 33 U.S.C. § 2702(b) and 2715(c).

                                                   -2-
       Case 3:19-cv-00224-SDD-EWD              Document 109       10/20/20 Page 3 of 9




       3.      Within 15 days after the Court signs and enters this Stipulation and Order, Belden

shall pay $13,500.00 as removal costs incurred or paid by the Fund relating to the Incident.

Payments made more than 15 days following entry shall include interest accruing from the date

on which this Stipulation is entered by the Court at the rate specified in 33 U.S.C. § 2705(b)(4)

as of the date of entry. Belden shall pay the removal costs due either by FedWire Electronic

Funds Transfer to the U.S. Department of Justice account in accordance with written instructions

provided to Belden by the Financial Litigation Unit (“FLU”) of the United States Attorney’s

Office for Middle District of Louisiana after the Court signs and enters this Stipulation and

Order, or by check made out to the U.S. Department of Justice with the Consolidated Debt

Collection System (“CDCS”) number provided by the FLU and mailed to U.S. Department of

Justice National Central Intake Facility P.O. Box 790363 St. Louis, MO 63179-0363. Such

monies paid by Belden are to be deposited in the Fund. The payment instructions provided by the

FLU will include a CDCS number, which Belden shall use to identify all payments required to

be made in accordance with this Stipulation and Order. The FLU will provide the payment

instructions by mail and email to:

       Martin Belden
       106 Bayou Dr.
       New Iberia, LA 70563

and

       mbelden3@cox.net

and by email to the following counsel for Belden:

       David Salley (dsalley@shmrlaw.com)

       4.      Belden may change the individual to receive payment instructions on its behalf by

providing written notice of such change to the United States and to the Coast Guard at the


                                               -3-
       Case 3:19-cv-00224-SDD-EWD               Document 109        10/20/20 Page 4 of 9




addresses set forth in this Paragraph 4. At the time of payment, Belden shall send notice that the

payment has been made to the United States via regular mail at:

       Chief, Environmental Enforcement Section
       Environment and Natural Resources Division
       U.S. Department of Justice
       Box 7611
       Washington, D.C. 20044-7611
       Re: DOJ No. 90-5-1-1-12018

and to the Coast Guard via regular mail at:

       Thomas H. Van Horn
       National Pollution Funds Center
       United States Coast Guard
       Mailstop 7605
       2703 Martin Luther King Jr. Avenue, SE
       Washington, DC 20593-7605

       Brian Judge, Chief
       Office of Claims and Litigation CG-LCL
       United States Coast Guard
       2703 Martin Luther King Jr. Avenue, SE
       Washington, DC 20593-7213

       5.      If Belden fails to pay the removal costs required to be paid under Paragraph 3

within 30 days after the Court signs and enters this Stipulation and Order, Belden shall pay a

stipulated penalty of $1,000 per day for each day after the 30-day period. Belden shall pay

stipulated penalties owing to the United States within 30 days of receiving the United States’

written demand and in the manner set forth in Paragraph 3 and with the notice set forth in

Paragraph 4, except that the notice shall state that the payment is for stipulated penalties for late

payment. If Belden fails to pay stipulated penalties according to the terms of this Stipulation and

Order, Belden shall be liable for interest on such penalties, as provided for in 28 U.S.C. § 1961,

accruing as of the date payment became due.




                                                 -4-
       Case 3:19-cv-00224-SDD-EWD               Document 109        10/20/20 Page 5 of 9




       6.      Belden certifies that, to the best of its knowledge and belief, after thorough

inquiry, it has submitted to the United States financial information that fairly, accurately, and

materially sets forth its financial circumstances, and that those circumstances have not materially

changed between the time the financial information was submitted to the United States and the

time Belden executes this Stipulation and Order.

       7.      Nothing in this Stipulation and Order shall be construed to limit the United States

from seeking any remedy otherwise provided by law for Belden’s failure to make any payment

required by this Stipulation and Order. In addition, if any payment of removal costs required by

Paragraph 3 is not made within 45 days of the entry by the Court of this Stipulation and Order, or

any stipulated penalty is not made within 45 days of receiving the United States’ written demand,

the United States may move the Court to vacate this Stipulation and Order and reinstate its

claims against Belden in this action.

       8.      Nothing in this Stipulation and Order, or the entry thereof by the Court as a

judgment, shall discharge or otherwise affect the liability of any other responsible party, but the

liability of the other responsible parties shall be reduced by the amount received by the United

States pursuant to Paragraph 3 above. Belden reserves any claims or causes of action (including

but not limited to contribution claims or causes of action under Section 1009 of OPA, 33 U.S.C.

§ 2709), that it may have against defendants Interstate Explorations, LLC, or Pharaoh Oil & Gas,

Incorporated arising out of the Incident.

       9.      Entry of this Stipulation and Order shall constitute full settlement of the civil

claims of the United States against Belden asserted in the Complaint.

       10.     Upon approval and entry of this Stipulation and Order, this Stipulation and Order

shall constitute a final judgment of the Court as to the United States and Belden. Within 30 days

                                                -5-
       Case 3:19-cv-00224-SDD-EWD              Document 109        10/20/20 Page 6 of 9




after payment by Belden of all monies due under this Stipulation and Order, the United States

and Belden shall execute and file with the Court a stipulation of dismissal with prejudice as to

Belden. The Court finds that there is no just reason for delay and therefore enters this Stipulation

and Order as a final judgment under Fed. R. Civ. P. 54(b) and 58. Dated and entered this 20TH

day of October, 2020.



                                               S
                                              ________________________________
                                              SHELLY D. DICK, CHIEF
                                              UNITED STATES DISTRICT JUDGE




                                                -6-
       Case 3:19-cv-00224-SDD-EWD             Document 109        10/20/20 Page 7 of 9




The following parties hereby consent to entry of this Stipulation and Order in United States of
America v. Belden Investments, L.L.C., No. 19-224 (M.D. La.)

                                             FOR PLAINTIFF THE UNITED STATES OF
                                             AMERICA



                                             ________________________
                                             BRANDON ROBERS, Maryland Bar 1112150055
                                             Senior Counsel
                                             HELEN Y. LI
                                             Trial Attorney
                                             United States Department of Justice
                                             Environment and Natural Resources Division
                                             P.O. Box 7611, Ben Franklin Station
                                             Washington, DC 20044
                                             Telephone: (202) 514-5292
                                             E-mail: brandon.robers@usdoj.gov

                                             THOMAS P. CARROLL
                                             Assistant Section Chief
                                             United States Department of Justice
                                             Environment and Natural Resources Division

                                             BRANDON J. FREMIN
                                             UNITED STATES ATTORNEY


                                             CHASE E. ZACHARY, LBN 37366
                                             Assistant United States Attorney
                                             777 Florida Street, Suite 208
                                             Baton Rouge, Louisiana 70801
                                             Telephone: (225) 389-0443
                                             Fax: (225) 389-0685
                                             E-mail: chase.zachary@usdoj.gov


OF COUNSEL:
PATRICIA KINGCADE
Attorney Advisor
National Pollution Funds Center, US Coast Guard
2703 Martin Luther King Jr. Avenue SE
Washington, DC 20593

MICHAEL MALONEY
                                               -7-
      Case 3:19-cv-00224-SDD-EWD        Document 109   10/20/20 Page 8 of 9




Lieutenant
Coast Guard Claims & Litigation
2703 Martin Luther King Jr. Avenue SE
Washington, DC 20593




                                        -8-
       Case 3:19-cv-00224-SDD-EWD             Document 109        10/20/20 Page 9 of 9




The following parties hereby consent to entry of this Stipulation and Order in United States of
America v. Belden Investments, L.L.C., No. 19-224 (M.D. La.)

                                             FOR DEFENDANT ATTORNEY FOR
                                             BELDEN INVESTMENTS, L.L.C



                                             _______________________
                                             Name:
                                             Title:
                                             Belden Investments, L.L.C




                                             DAVID P. SALLEY (#19770)
                                             365 Canal St., Suite 1710
                                             New Orleans, LA 70130
                                             Telephone: (504) 566 8801
                                             E-mail: dsalley@shmrlaw.com




                                               -9-
